Fish, J.
1. Where a motion for a new trial was rightly dismissed because no brief of evidence was filed therewith, and the movant thereupon brought the case to this court, assigning no error except the dismissal of such motion, his bill of exceptions is so palpably without merit that no other conclusion can be reached except that it was filed for delay only.
2. The present case is of the nature above indicated, and there” was no appearance for the plaintiff in error. This being so, "and the defendant in error having moved the court to open the record and having prayed for an affirmance of the judgment of the trial court with damages, it is ordered that the judgment of the court below be affirmed, and that ten per cent, on the amount thereof be awarded against the plaintiff in error, in favor of the defendant in error, as damages for bringing the case here for delay.

Judgment affirmed, with damages.


All the Justices concurring.